DETAILED ACTION

This action is in response to the application filed on 7/29/2020./

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Applicant is advised that should claim 2 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US 2010/0052636) in view of Lipcsei et al. (US Patent 8570013) and Li et al. (US 2013/0176008). 	Regarding claim 1, Takagi et al. discloses (see fig. 4 and 5) a method for operating a voltage regulator, comprising: generating a soft-start current (current to 1 from M6) in response to a difference between a soft-start feedback signal (input to inverting input of 5) and a variable ramp signal (output from 1); and controlling said variable ramp signal to: increase in voltage during a soft-start operating mode (see paragraphs 0021, 0095); and remain at a fixed voltage during a normal operating mode following said soft-start operating mode (see paragraphs 0021, 0095).. 	
Claims 3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US 2010/0052636) in view of Lipcsei et al. (US Patent 8570013), Li et al. (US 2013/0176008) and Balogh (US Patent 7719243). 	Regarding claim 3, Takagi et al. does not disclose that generating the soft-start feedback signal by dividing the output voltage. 	Balogh discloses (see fig. 1) generating a soft-start feedback signal by dividing the output voltage (output from voltage divider). 	Therefore it would have been obvious to one having ordinary skill in the art at the .
Allowable Subject Matter
Claim 9 is allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 9, the prior art fails to teach or disclose a method for operating a voltage regulator to generate an output voltage signal, comprising: sourcing an output 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838